Title: To John Adams from Mercy Otis Warren, 12 February 1814
From: Warren, Mercy Otis
To: Adams, John


				
					Sir,
					Plymouth, Febry. 12th. 1814—
				
				The sudden death of a very amiable Grand–Son, has involved myself and family in such deep affliction, as prevents me from replying, as I intended this day, to the last mark, of your kind attention, dated the Second Instt.—I thought it my duty to return Governor Mc.Kean’s letter immediately, as requested.—By your permission I took the liberty to have it copied, and may observe upon it, when I have the pleasure to hear from you again, which I hope will not be in so laconic a style as your last favor.—My lovely child sunk into Eternity without a groan.—From the purity of his mind and the innocence of his life, I have not a doubt he is received by him who leadeth the flock with his arm and carrieth the lambs in his bosom.—His parents who have never thus been smitten, now require all my attention.—When you write again which I hope will be soon, You will inform me of the state of health of my beloved Mr. Adams for whom I have been long anxious.—Name me affectionately to each member of your family.—I am, Sir, with much respect assuredly, / Yr Frnd. / & Hble. Servt
				
					Mercy Warren
				
					
				
			